Citation Nr: 1746832	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as due to in-service herbicide exposure and/or secondary to service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript is associated with the record.  In August 2017, the Board notified the Veteran that the VLJ who conducted his hearing was no longer employed with the Board and afforded him an opportunity for another Board hearing.  In August 2017, the Veteran responded that he did not desire another Board hearing in this appeal.

The Board remanded the appeal in February 2015 and September 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran's claim for service connection for peripheral neuropathy has been denied by the AOJ because the evidence fails to show a diagnosis of peripheral neuropathy attributable to service-noting that that, although given the opportunity, the Veteran failed to schedule himself for a VA examination without any report of good cause (38 C.F.R. § 3.655 - Failure to Report for VA Examination) and, thus, the claim was considered based on the evidence of record.

The record shows that the Board remanded the claim in 2015 and 2016.  The Board explained that a VA examination was necessary to confirm the existence of either early or delayed onset peripheral neuropathy attributable to service including herbicide exposure and/or secondary to PTSD.  The record includes a "Request for Physical Examination" completed by the AOJ, which noted that the Veteran's representative should be sent a courtesy copy of the exam notice letter, and a notation that the "Veteran failed to RSVP" for an examination [i.e. self-schedule his examination date/time].  See VA Form 21-2507a (November 2016) and C&P Exam (June 2017).  Although the record contains notice of the Veteran's failure to "RSVP," the record does not contain a copy of the notice letter sent to the Veteran or the courtesy copy of the letter sent to his representative.

Therefore, to ensure due process of law, the Board finds that remand is necessary to associate a copy of the notice of examination with the claims file or, alternatively, to provide the Veteran another opportunity to attend a VA examination in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file a copy of the 2017 notice of VA examination letter sent to the Veteran.  All records/responses received must be associated with the electronic claims file.  

2.  If a copy of the 2017 notice letter sent to the Veteran cannot be obtained, then the AOJ should schedule the Veteran for a VA examination by a physician.  The claims file must be reviewed and noted in the report by the examiner.  The examiner should obtain a complete medical history of the Veteran's symptoms and their onset.  The examiner should answer the following questions:

(a)  Does the Veteran currently have a confirmed diagnosis of peripheral neuropathy and, if so, when was it first manifested?

(b)  Is a confirmed diagnosis for peripheral neuropathy shown at any time during this appeal (i.e. since 2008) and, if so, when was it first manifested?

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral neuropathy is considered "early onset" or "delayed onset"?  Please, explain.

In answering, the examiner is asked to consider and address: (i) a July 2008 VA treatment note showing complaints of tingling and pins-and-needles sensations that the Veteran had had for "quite a while" and the diagnosis for peripheral neuropathy; and (ii) February 2015 hearing testimony that the Veteran began to experience sensations in his extremities after service discharge. 

(d)  If "late onset" peripheral neuropathy is diagnosed, is it at least as likely as not attributable to service, to include his presumed herbicide exposure in Vietnam? 

(e)  If "late onset" peripheral neuropathy is diagnosed, is it at least as likely as not that it is proximately due to service-connected PTSD?

(f)  If "late onset" peripheral neuropathy is diagnosed, is it at least as likely as not that it is aggravated (permanently worsened beyond normal progression) by service-connected PTSD?

The examiner should consider and address: (i) a June 2006 VA treatment report noting complaints whole body numbness which may be related to his PTSD; and (ii) a June 2009 VA mental health treatment report indicating the need to increase medications to target some of his PTSD symptoms, which included mention of the Veteran's peripheral neuropathy and an increase in his dosage of Gabapentin. 

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




